DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the petition of Angela K. Walker, f/k/a Angela K. Hatcher, for a writ of habeas corpus.
 {¶ 2} Petitioner states that the Williams County Court of Common Pleas issued an ex parte order awarding temporary custody of petitioner's two children to respondent, petitioner's ex-husband Dale W. Hatcher, pending an October 7, 2002 hearing.
 {¶ 3} The use of habeas corpus in child custody cases is the exception and may not ordinarily be used as a substitute for appeal.McNeal v. Children's Serv. Board (1992), 64 Ohio St.3d 208, 210. Moreover, R.C. 2725.05 directs that the writ not be allowed when custody is, "* * * by virtue of the * * * order of a court of record [that has] jurisdiction to issue * * * the order * * *."
 {¶ 4} Petitioner has an adequate remedy at law, through appeal, and the order to which she objects is from a court of record with proper jurisdiction.  Accordingly, as a matter of law, her petition is insufficient on its face and is, hereby, dismissed at petitioner's costs.
WRIT DISMISSED.
Peter M. Handwork, J., Melvin L. Resnick, J., and James R. Sherck, J., CONCUR.